Citation Nr: 1431832	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-13 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of dental trauma to the maxillary anterior teeth (teeth #7, #8, #9, and #10) for purposes of receiving VA outpatient dental treatment only. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1979 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran sustained dental trauma to his maxillary anterior teeth during service; the teeth were extracted, and a bridge prosthesis was installed.  


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for residuals of dental trauma to the maxillary anterior teeth (teeth #7, #8, #9, and #10) for purposes of receiving VA outpatient dental treatment only (Class II(a) eligibility).  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.381, 17.161 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for the maxillary anterior teeth (teeth #7, #8, #9, and #10), for the purposes of dental treatment, based on his assertion that he lost the teeth in service due to trauma, for which he received a bridge prosthesis.  He does not seek compensation.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Applicable to the present matter, veterans having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  This is referred to as Class II(a) eligibility.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).  

Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting sustained a sudden trauma; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); see also Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

No dental conditions were noted upon the Veteran's entry into active duty.  Under such circumstances, individual teeth will be service- connected if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(d).

The Veteran's in-service dental records reflect that he suffered a traumatic injury to tooth #8 in June 1987.  Treatment notes in September 1994 documented that fracture of the tooth again when he was struck by a Frisbee, and, in the discussion of the broken tooth, cited the fact that teeth #7 and #9, on either side of tooth #8, suffered from gross periodontal disease.  As a result, teeth #7 and #8 were extracted in September 1994, and tooth #9 was extracted in November 1994.  While the evidence is clear that the Veteran suffered traumatic injury to tooth #8, it is less clear as to whether the extraction of teeth #7 and #9 was a secondary result of that trauma.  Without evidence to the contrary, the Board resolves reasonable doubt in the Veteran's favor in this regard.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Concerning tooth #10, the evidence is not clear as to the cause of the tooth's removal.  The only discernable reference in this regard is treatment dated in June 1982 for "traumatic occlusion."  The tooth was extracted that month.  Resolving doubt in favor of the Veteran, the Board determines that tooth 10 was extracted as a result of an injury due to trauma, of the type contemplated by 38 C.F.R. § 17.161(c).  Id.  

As it is evident that the Veteran suffered in-service trauma to the maxillary anterior teeth, and that they were extracted more than 180 days after entry into active duty, teeth #7, #8, #9, and #10 are service-connected for the purpose of establishing eligibility for outpatient dental treatment, and he meets the criteria for Class II(a) eligibility.  He therefore may be authorized treatment indicated as reasonably necessary for the correction of this service-connected noncompensable condition.  38 C.F.R. § 17.161(c).


ORDER

Entitlement to service connection for residuals of dental trauma to the maxillary anterior teeth (teeth 7, 8, 9, and 10) for purposes of receiving VA outpatient dental treatment only is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


